                Case 8:15-cv-00011-TPB-CPT Document 160-7 Filed 05/27/20 Page 1 of 3 PageID 1855
US Court: Oxebridge Prevails in Elsmar Lawsuit - Oxebridge Quality Resources                 5/25/20, 8:38 PM




      O-Forum     The Auditor (Comic)   Whistleblower Program   Site Content   Services    Q001 Program   Resources     About   Merch   Request Quote




                                                                 Exhibit Q
                       US Court: Oxebridge Prevails in Elsmar Lawsuit
                                                          Posted by OQRI | Jan 20, 2017 | News




                   The US Federal District Court Middle District has issued a ﬁnal order declaring Oxebridge as the
                   prevailing party in its defamation lawsuit against the Elsmar website. The ﬁnal ruling ordered the
                   payment of attorney’s fees, and reﬂects the second such payment, the ﬁrst being a payment of
                   damages as a result of a court-ordered mediated settlement agreement.


                   The case arose from a 15-year ﬂood of defamatory statements and copyright violations published
                   on the popular quality management forum Elsmar Cove by its moderators, including convicted
                   felon Wes Bucey, former DNV sales representative Sidney Vianna, UL auditor Jennifer Kirley, BSI
                   auditor Randall Daily and former NQA sales representative Andy Nichols. Overall, the defamation
                   spanned a period of more than 15 years, ﬁrst appearing online in January of 2000. Oxebridge was
                   banned from posting on the Elsmar site to defend itself, a fact about which moderators, including
                   Mr. Vianna and Mr. Nichols, openly boasted.


                   Mr. Bucey, who in 1988 was sentenced to seven years in Federal prison for a bizarre drug
                   traﬃcking and money laundering operation run out of his home-based Huguenot church,
                   publicly plotted to “destroy” Oxebridge’s founder, Christopher Paris, through bad word of mouth.
                   He was joined by a handful of registrar representatives of ISO consultants and US TAG
                   representatives in a one-sided argument against Oxebridge that grew to include hate speech, site
                   hacks, harassing emails and death threats.




https://www.oxebridge.com/emma/us-court-oxebridge-prevails-in-elsmar-lawsuit/                                                                           Page 1 of 3
           Case 8:15-cv-00011-TPB-CPT Document 160-7 Filed 05/27/20 Page 2 of 3 PageID 1856
US Court: Oxebridge Prevails in Elsmar Lawsuit - Oxebridge Quality Resources            5/25/20, 8:38 PM


                Mr. Daily once claimed that Oxebridge denied him employment, but later admitted the story was
                untrue and that he had never approached Oxebridge for employment at all; nevertheless, Mr. Daily
                refused to remove the defamatory materials.


                Mr. Vianna republished seven Oxebridge articles on the Elsmar site, without permission, peppering
                them with defamatory comments alleging the Oxebridge investigations into registrar malpractice
                were actually the result of Mr. Paris having suﬀered a “psychotic breakdown.” Vianna was later
                removed from his former job as DNV Director of Aviation, Space and Defense Services, and now
                has a role as an engineer in DNV’s maritime division. Vianna also stepped down from the IAQG,
                which oversees development of the AS9100 standard.


                The defamatory material spread to Google Groups, Reddit, Ripoﬀ Report and a host of LinkedIn
                groups, usually posted under fake names, but sometimes by established ISO professionals using
                their real names. The court ordered that the defamatory material be removed, but it was not,
                prompting the contempt of court complaint.


                Despite claims to the contrary, and the selective publication of partial court documents to
                suggest otherwise, Oxebridge did not seek the closure of the Elsmar website, but fought to keep it
                open. Moderators discussed the site was being shut down as early as 2013, over a year prior to any
                Oxebridge legal actions, citing low user ﬁnancial contributions and increasing operating costs.
                During settlement negotiations, Oxebridge presented four diﬀerent scenarios to keep the site
                operating while having its content monitored to ensure no future defamation occurred, but all
                were rejected by the Elsmar attorney, Simeon D. Brier, who insisted “the site is closing down
                anyway.” Brier suggested a ﬁrm shutdown date in a provision that Oxebridge would receive a lesser
                cash damages award, under a model whereby Oxebridge’s own forum could be monetized to
                oﬀset the lower award.



                                                           Advertisements




                Shortly thereafter, Brier was terminated and despite the agreement, the site reopened under the
                claim it was operated by “John Peachfarm.” It appears this person is ﬁctitious, as they use an
                anonymous “Neomailbox.ch” email address typically used by hackers to hide one’s identity. The
                site claims to be operated by a Swiss company “Peachfarm Internet Properties LLC,” but the central
                Swiss business agency says no such company exists, and furthermore the corporate designation
                “LLC” (“Limited Liability Corporation”) is used by US companies, not Swiss, which typically are
                designated as “AG” (“Aktiengesellschaft”). The Elsmar site has also moved its servers out of US
                court control, boasting, “We are located ‘oﬀ shore’… so requests for user data or other information by
                US or EU courts are not responded to.”


                To date, Oxebridge has prevailed in all cases brought against it, as well as those it has
                launched against others. US TAG 176 representative Allen Gluck, along with French consultant Alex
                Dali, launched an unsuccessful defamation lawsuit against Oxebridge for reporting that Mr. Dali
                had posed as a woman online to attract students to certiﬁcation courses for their G31000 ISO
                31000 risk management ﬁrm. The case was thrown out of court, and Gluck later separated from
                Dali and formed his own competing company, ERM31000.


                ISO attempted twice to utilize copyright and trademark lawsuit threats to silence Oxebridge’s
                reporting of its standards development activities, and twice the case did not reach the court. ISO
                has since stopped pursuing this tactic after Oxebridge warned it was engaged in “trademark
                bullying” declared illegal under the Obama administration. Despite this, ISO’s attorneys Carter
                Ledyard & Milburn have since used the Oxebridge name in their marketing, falsely claiming that



https://www.oxebridge.com/emma/us-court-oxebridge-prevails-in-elsmar-lawsuit/                                            Page 2 of 3
            Case 8:15-cv-00011-TPB-CPT Document 160-7 Filed 05/27/20 Page 3 of 3 PageID 1857
US Court: Oxebridge Prevails in Elsmar Lawsuit - Oxebridge Quality Resources             5/25/20, 8:38 PM


                  they were successful in the cases; Oxebridge is pursuing a New York Bar ruling against the
                  attorneys for making false statement in their promotions.


                  Oxebridge is currently exploring legal options regarding the members of the US TAG to ISO TC 176,
                  who have expanded their defamation of Oxebridge outside of the Elsmar forum. TAG member
                  Denis DeVos helped to spread the false claim that “Oxebridge shut down Elsmar,” and George
                  Hummel has been found declaring “Oxebridge is bankrupt.” TAG leaders Alka Jarvis, Jack West, Paul
                  Palmes and Denise Robitaille are apparently colluding with certiﬁcate mill operator Daryl
                  Guberman in the ﬁling of over 40 fraudulent DMCA copyright notices, in an attempt to get the
                  Oxebridge site shut down. The TAG also potentially violated the US Sherman Act when it used its
                  oﬃcial capacity in an attempt to have Mr. Paris replaced by one of the TAG leadership at a
                  Fordham University speaking event for ASQ.


                  The core role that Oxebridge plays in representing and advocating for ISO standards users puts it
                  at odds with the incumbent registrar/auditor/consultant scheme, which is rife with conﬂicts of
                  interest and pay-to-play malpractice. As a result, the bad actors often resort to online defamation
                  to attempt to silence Oxebridge. Since 2000, the tactic has not been successful.




                                                   SHARE:




            PREVIOUS                                                                                                    NEXT


        Kevin Knight Steps Down from                                                ANAB’s Dougherty Just
        ISO TC 262 Risk Management                                                Destroyed Certiﬁcate Mill
        Chair Position                                                           Operator Daryl Guberman




        Designed by Elegant Themes | Powered by WordPress

This site uses cookies: Find out more here.




https://www.oxebridge.com/emma/us-court-oxebridge-prevails-in-elsmar-lawsuit/                                                  Page 3 of 3
